Citation Nr: 1601627	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II ("diabetes"), to include as secondary to herbicide exposure.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

The issue of entitlement to nonservice-connected pension benefits was raised by the record during the October 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.


Outstanding Records

The record suggests that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, an August 2012 Duty to Assist letter indicates that the RO reviewed electronic treatment reports from the Beckley VA Medical Center (VAMC) dated on May 3, 2012.  Additionally, the Veteran submitted a copy of a letter dated on May 3, 2012 regarding the Veteran's recent participation in the VA Agent Orange Health Registry.  However, there is no such Agent Orange examination or any VA treatment records from the Beckley VAMC associated with the Veteran's claims file.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain from the Beckley VAMC all outstanding VA treatment records, including those indicated above, as well as any current VA treatment records related to the issues on appeal.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Service Connection for Diabetes

With respect to the Veteran's service connection claim for type II diabetes, the Veteran contends that he was exposed to herbicides, to include Agent Orange, while stationed at Udorn Royal Thai Air Force Base (RTAFB), U-Tapao Air Force Base (AFB), and Clark Air Base (AB) from approximately October 1973 to March 1974.  

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn and U-Tapao.  See M21-1, Part IV.ii.1.H.5.  Further direction indicates that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is acknowledged.

Here, the Veteran's service records show that he was stationed at Udorn RTAFB beginning in October 1973 and that he traveled to Clark AB for medical treatment in January 1974 and February 1974.  The evidence also shows that the Veteran served as a jet engine mechanic.  During the October 2015 hearing, he explained that he worked in a laboratory near the flight-line of Udorn and that he analyzed oil samples from aircraft.  The Veteran alleges that on occasion he would travel to other based in Thailand, to include U-Tapao AFB, to pick up oil samples from aircrafts.  

The Board notes that the evidence of record does not show that the Veteran served at Udorn as a security policeman, security patrol dog handler, or member of a security police squadron.  Likewise, the evidence does not currently show that he otherwise served near the air base perimeter.  In September 2013, the AOJ issued a formal finding of a lack of information required to corroborate exposure to Agent Orange.  However, it appears that the AOJ was not aware of the Veteran's service in Thailand at that time because the Veteran's DD-214 makes no mention of his Thailand service.  Moreover, VA did not inform the Veteran that providing evidence showing service near the perimeter of Udorn Air Force base may assist in the substantiation of his claim.  Thus, the claim should be remanded so that the RO/AMC may notify the Veteran of this aspect of the claim.  Additionally, the Board finds that a remand is necessary in order for the AOJ to undertake another attempt to verify the Veteran's exposure to herbicides consistent with his service in Thailand.

Additionally, during the pendency of this claim, in June 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent ("Agent Orange") during the Vietnam era. 

Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  

VA has also published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.

Here, personnel records show that the Veteran served in the Air Force from December 1970 to May 1974, that his specialty number was 43250, and that his title was Jet Engine Mechanic.  Records also show that the Veteran served with the 12th Field Maintenance Squadron at Randolph AFB in Texas, at Udorn RAFB in Thailand, and that he traveled to Clark AFB in the Philippines for medical treatment in January and February 1974.

The above evidence indicates that the Veteran regularly and repeatedly maintained aircraft during his service during the Vietnam era; however, the question remains as to whether any of these aircraft were the C-123 discussed in 38 C.F.R. § 3.307(a)(6)(v).  The regulations are very specific in that this is the only qualifying aircraft.  The Veteran's units of assignment are also not listed among those currently recognized in VA's current list of military personnel who had regular and repeated exposure to contaminated ORH C-123s.  Nonetheless, the claims processing procedures for C-123 exposure claims appear to be in the process of development.  See M21-1, Part IV.ii.1.H.3.  Accordingly, this issue should be reviewed for development and adjudication by the AOJ in the first instance.

Increased Rating for Bilateral Hearing Loss

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board notes that the Veteran was last afforded a VA examination to assess the severity of his bilateral hearing loss in August 2013, almost two years ago.  Since that examination, the record reflects that the Veteran's hearing loss may have increased in severity.  Specifically, at the October 2015 hearing, the Veteran testified that his hearing loss had increased in severity.  Additionally, the Veteran submitted VA treatment records from May 2015 and September 2015 showing worsening hearing.  In light of the foregoing, a more contemporaneous examination is warranted in order to ensure that the record reflects the current severity of the Veteran's service-connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for diabetes mellitus and bilateral hearing loss, particularly including records from the Beckley VAMC referenced in the September 2013 Duty to Assist Letter, as well as any other VA treatment records dated through the present.  If no such records are located, that fact should be documented in the claims file.  Additionally, the Veteran should be given the opportunity to identify or provide any private treatment records pertinent to the claim on appeal that are not currently of record.

2. After any additional records have been obtained, the Veteran should be scheduled for a VA audiometric examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner in conjunction with the scheduled examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, including pure tone threshold testing and Maryland CNC testing.  All findings should be clearly noted in the Veteran's examination report.  

In addition, the examiner is to describe in detail the functional impact associated with the Veteran's bilateral hearing loss.  The Veteran's own statements regarding the impact on his activities of daily living and his occupation must be recorded in detail in the examination report.   

3. Send a letter to the Veteran and his representative informing the Veteran of the information and evidence necessary to substantiate the claim for service connection for diabetes to include specific information regarding presumed herbicide exposure for Veterans with Thailand service, e.g., concerning perimeter duty, as well as for Veterans who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft.  The letter should ask him to submit any evidence of duties that required him to be at or near the base perimeter while serving at Udorn Airbase, or any other air base in Thailand, from October 1973 to March 1974.  Additionally, the Veteran should be asked to provide any information or evidence in his possession, including lay assertions of others with whom he served, involving C-123 aircraft being serviced at the locations at which he was stationed during the Vietnam era.  If there is insufficient data available to formulate a request within JSSRC guidelines, ask the Veteran to provide sufficient detail to submit a verification request of herbicide exposure in Thailand to JSRRC.

4. Thereafter, attempt to verify the Veteran's claimed exposure to herbicides including in relation to service near the air base perimeter in Thailand and whether the Veteran regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era, per current M21-1MR provisions.  Any response from JSRRC (positive or negative) should be associated with the claims file.  If insufficient data is available to formulate a request within JSSRC guidelines, a memorandum to that effect should be prepared and associated with the claims file.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and give the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

